Citation Nr: 0917099	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-14 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for substance abuse and 
alcoholism.

2.  Entitlement to service connection diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active military service from January 
1966 to September 1967.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the claims for service connection for 
substance abuse and alcoholism, diabetes mellitus, hepatitis 
C, and depression.

The issues of entitlement to service connection for diabetes 
mellitus, hepatitis C, and depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's claim for service connection for substance 
abuse and alcoholism was filed after October 31, 1990.

3.  Substance abuse and alcoholism are primary conditions 
that were the result of willful misconduct.


CONCLUSION OF LAW

The claim for direct service connection for substance abuse 
and alcoholism is precluded by law, and the Veteran's 
substance abuse and alcoholism are not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 
3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
alcoholism and substance abuse was received in December 2004.  
Thereafter, he was notified of the general provisions of the 
VCAA by the New York RO in correspondence dated in December 
2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in May 2006.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and VA 
treatment records have been obtained and associated with his 
claims file.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

However, a disease incurred during active service will not be 
deemed to have been incurred in the line of duty if it was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is 
defined as the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d).  Similarly, 
the isolated in infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he began drinking alcohol heavily 
and getting into trouble during service.  He states that he 
was devastated after orders to serve in Japan and Vietnam 
were cancelled.  He contends that he became so depressed 
after this perceived rejection that he used alcohol and 
drugs.

Service treatment records and personnel records documented 
multiple instances of disciplinary action that resulted from 
alcohol intoxication, including non-judicial punishment, a 
civil conviction, and two summary courts-martial.  In a 
treatment note dated in August 1966, the Veteran was noted to 
be intoxicated and glue sniffing.  In a treatment note dated 
in January 1967, the Veteran stated that he wanted to see a 
psychiatrist for his drinking problem.  The impression was 
definite drinking problem, but poorly motivated for 
treatment.  The examiner reasoned that impending disciplinary 
action was likely the primary reason for the request at this 
time.  In a neuropsychiatric consultation report dated in 
April 1967, the Veteran reported a history of being jailed 
twice prior to enlistment for disorderly conduct while 
intoxicated, using sleeping pills and "medicine" for 
"kicks",  smoking pot, and being sent to a psychologist for 
treatment for drug use by his mother.  He stated that he was 
expelled from school in grade 12 for drunkenness and fighting 
during class hours and that he joined the Navy in lieu of 
being incarcerated by his family.  On mental status 
examination, the examiner noted there was no evidence of 
psychosis, disabling neurosis, or significant depression.  
The diagnosis was passive-aggressive personality.  He was 
discharged in September 1967 under honorable conditions.

Post-service VA treatment records and statements from the 
Veteran indicate that he received ongoing treatment 
(including inpatient) for alcohol dependence and drug abuse.  
In a VA substance abuse screening note dated in November 
2004, he reported using alcohol since age 15, using 
barbiturates and shooting heroin from 1969 to 1979, and using 
crack and cocaine from age 19 to March 2004.

In a lay statement dated in November 2004, the Veteran's wife 
described the Veteran's drug addiction and alcoholism and the 
effects it had on the family.  In a lay statement received in 
December 2004, the Veteran's mother reported that the Veteran 
began having problems with his liver two or three months 
after returning home from service and began drinking more and 
getting involved with drugs.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for substance 
abuse and alcoholism, claimed on a primary basis, is not 
warranted because these disabilities are the result of the 
Veteran's own willful misconduct and cannot be awarded as a 
matter of law.  Where the law is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim for direct service connection for substance 
abuse and alcoholism is without legal merit.

The Board also observes that the Veteran at no time has 
suggested that his substance and alcohol abuse were the 
result of any other disability.  Moreover, the Veteran has 
stated to examiners during service and to medical treatment 
providers after service that he abused alcohol and drugs 
prior to service while he was in high school.  Therefore, 
because there is no medical or lay evidence of any disability 
or symptomatology of a disability that preceded the Veteran's 
drug and alcohol abuse that began prior to service, there is 
no basis to find that the Veteran's drug and alcohol abuse 
were other than a primary condition and the result of his own 
willful misconduct.   


ORDER

Entitlement to service connection for substance abuse and 
alcoholism is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

In a VA treatment note dated in March 2006, the Veteran 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA).  An SSA inquiry 
completed in April 2006 revealed that the Veteran began 
receiving disability payments in November 2005.  Where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matters on appeal, and the RO 
should attempt to obtain the records pertinent to the 
Veteran's claim for SSA disability benefits and associate 
them with the claims folder.  

In a claim for pension benefits received in October 2005, the 
Veteran indicated that while he was participating in a 
substance abuse program at Our Lady of Mercy Hospital in 1995 
to 1996, he was told that he had hepatitis C.  The RO should 
attempt to obtain those private treatment records and 
associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain 
from the SSA the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed diabetes 
mellitus, hepatitis C, and depression 
disabilities.  Of particular interest are 
private treatment records from Our Lady of 
Mercy Hospital from 1995 to 1996.  After 
the Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


